Citation Nr: 1000959	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  07-11 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disability, to include as an undiagnosed illness resulting 
from Persian Gulf service. 

2.  Entitlement to service connection for a skin disability, 
to include as an undiagnosed illness resulting from Persian 
Gulf service.  

3.  Entitlement to service connection for fibromyalgia, to 
include as an undiagnosed illness resulting from Persian Gulf 
service.  

4.  Entitlement to service connection for headaches, to 
include as an undiagnosed illness resulting from Persian Gulf 
service.  

5.  The propriety of the severance of service connection for 
irritable bowel syndrome, effective October 1, 2008, within a 
July 14, 2008, rating decision.  






REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from April 1992 to August 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of a Regional Office 
(RO) of the Department of Veterans Affairs (VA), which denied 
the Veteran service connection for disabilities of the left 
ankle and skin, and for headaches and fibromyalgia.  The 
Veteran subsequently initiated and perfected appeals of these 
rating determinations.  In June 2007, the Veteran testified 
before a Decision Review Officer at the RO.  

The Veteran has also raised disagreement with the RO's July 
2008 rating decision which severed, effective October 1, 
2008, his award of service connection for irritable bowel 
syndrome.  Within its May 2009 statement of the case and in 
other documents, the RO has characterized the issue has 
entitlement to service connection for irritable bowel 
syndrome; nevertheless, the Board has properly restated the 
issue as it appears on first page of this remand.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

The Veteran has requested a personal hearing before a member 
of the Board, seated at the RO, and has in fact already been 
scheduled for such a hearing in January 2010.  He was so 
informed within a December 2009 letter, and he has not yet 
indicated a desire to either cancel or reschedule his hearing 
date.  Nevertheless, the Veteran's claim was presented to the 
Board, prior to his scheduled hearing date.  Therefore, 
because the Veteran has not yet been afforded such a hearing, 
a remand of this appeal is required.    

Accordingly, the case is REMANDED for the following action:

Afford the Veteran his scheduled January 
2010 hearing before a member of the Board 
sitting at the RO.  Thereafter, return his 
appeal to the Board.  

The Board offers no opinion at this time regarding the 
ultimate outcome of this appeal.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

